DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 08/29/2022 has been considered.    
	Applicant’s response by virtue of amendment to claim(s) 1-2, 4-13, 16-20 has overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).    
	Applicant’s response by virtue of amendment to claim(s) 1-2, 4-13, 16-20 has NOT overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1-2, 4-6, 8, 16-17, 19 are amended. 
	Claim(s) 3, 14-15 are cancelled. 
	Claim(s) 1-2, 4-13, 16-20 are pending in this application and an action on the merits follows.
 Claim Objections
	Claim 19 was depending from claim 14, claim 14 was canceled, therefore, claim 19 should depend of claim 1. 
	Claims 7, 18-19 are depending of claim 1, and those claims have the same claims language. Was claims 18 supposed to depend on claims 2? and claim 19 supposed to depend on claim 8? The same applies for claims 5 and 16, claims 6 and 17.
	The content of claim 4 dependent of claim 1 is already amended on claim 1. Claim 4 was supposed to be cancel?

	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-13, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
These limitations cover a process that, under their broadest reasonable interpretations, cover subject matter that may be performed in the mind and subject matter viewed as certain methods of organizing human activity but for the additional recitation of generic computer components.  That is, other than reciting “server,” “electronic device,” “imaging device(s),” “augmented reality interface,” and “display,” nothing in the claims preclude the steps from practically being categorized as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of the claims encompass accessing package information.  Shipping package organization fall within commercial interactions and can therefore be categorized under certain methods of organizing human activity.  The claims therefore recite an abstract idea.  
This judicial exception is not integrated into a practical application.  As stated above, the claims recite the additional elements of “server,” “electronic device,” “imaging device(s),” “augmented reality interface,” and “display” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of facilitating package transports), add insignificant extra-solutionary activity to the abstract idea (i.e. send and receive data), and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. augmented reality) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, uses generic elements to facilitate access to transport information.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.  
The claims do not limit “server,” “electronic device,” “imaging device(s),” “augmented reality interface,” and “display” to significantly more than what is already known.  That is, the functions of all elements in the claim do not recite significantly more than data collection components and processing and memory components/devices for performing well-understood, routine, and conventional activity.  For example, devices and/or processors and memories executing instructions (i.e. transmitting identification…) are insufficient to offer inventive concept to claims.  See Alice Corp. Pty. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014) (“Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.”).  Here, Applicant’s server and electronic device for executing the claimed functions are comparable to “a programmed computer” deemed ineligible in the Alice decision, and therefore also fail to provide inventive concept.  Id.  Additionally, the MPEP advises that applying conventional components for collecting and sending and receiving information to a field of use does not overcome an eligibility rejection.  See MPEP 2106.05 (g-h) (discussing “mere data collection” and limiting abstract ideas to fields of use or adding token post-solution components).  As such, image capturing devices are insufficient to demonstrate inventive concept.  Moreover, the courts further have found processing units, storage devices, and remote communications to be conventional computer components.  Apple Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016).  As such, sending and receiving data to remote devices is insufficient to amount to “significantly more” than the abstract idea as the use of networking components for data transfer amounts to well-understood, routine, and conventional activity.  That is, the Federal Circuit has rendered network communications insufficient to offer inventive concept to a claim.  Apple Inc., 842 F.3d at 1229.  Apple Inc. is further relevant in rendering the display of information insufficient to overcome the eligibility rejection.  Id. (discussing display interfaces).  Accordingly, the displays also fail to offer inventive concept to the claims.  Moreover, Applicant’s recitation of augmented reality features appear ancillary to the invention directed towards tracking package shipments, and therefore fail to provide “significantly more” than the abstract idea in view of “Field of Use” considerations.  MPEP 2106.05.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication of inventive concept in the claims.  Claims 1-2 and 8 are therefore ineligible.
Claims 4-7, 9-13, 16-20 do not add “significantly more” to the ineligibility of Claims 1-2 and 8 and merely recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims -7, 9-13, 16-20 cover subject matter that, under the broadest reasonable interpretation, amounts to subject matter viewed as mental processes and certain methods of organizing human activity but for the generic components of parent Claims 1-2 and 8.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Claims -7, 9-13, 16-20 are therefore also ineligible.  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 4-7, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over LAKSHMINARAYANAN et al. (US 20150130592 A1, hereinafter LAKSHMINARAYANAN), in view of Michael (US 20180356492 A1), and further in view of Dotterweich et al. (US 20180122118 A1, hereinafter Dotterweich).
Regarding claims 1 and 2, LAKSHMINARAYANAN discloses:
	A method of loading a package inside a container, the method comprising: identify a loading space and checked if packaged was load in the container ¶¶13 and 38; see figure 6;
		reading, with an electronic device, a first machine-readable indicator encoded to contain information of the package; ¶13 discloses scanning to obtain an encoded identifier affixed to a package; (¶23) that can be obtained using a stereo camera;
 		transmitting, by electronic device, the information of the package and identification of the container to a server; ¶13 the system query a server to obtain characteristics of the package with the identifier;
		identifying, after the package is loaded inside the container, position of the package in the container by controlling a first imaging device arranged to image internal space of the container, wherein the identifying comprises estimating the position of the package relative to the walls of the container via algorithm, ¶38 discloses the system detect that a user enter and left the container as trigger of container was load, and check if packaged was in fact successful loaded by obtain the before and after package loaded depth images, and compare the before and after depth information and determine that the packaged was successfully load, and also checked if the position of the package was in fact correct. ¶23 the system includes a stereo ranging camera; Note: the comparison is relative to the wall of the cargo container since the depth information is depth information of a package stored in the container. 
	transmitting, by electronic device, the position of the package to the server; ¶41 - transmits package position report; 
	LAKSHMINARAYANAN discloses a depth images obtained by a camera to calculate difference and check the position, however does not disclose a second imaging device and triangulation Michael discloses: (¶203) vision system 310 utilizes the image data from each of the image sensors 314 and 316 to calculate a pixel depth or distance relative to an origin using triangulation techniques and by comparing to prior detected features or keypoints to produce the relative 3D position information that includes 3D orientation information; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify LAKSHMINARAYANAN to include the above limitations as taught by Michael, in order to produce the relative 3D position information, (see: Michael, ¶203).
	LAKSHMINARAYANAN does not disclose the limitations below, however, Dotterweich discloses:
	generating, by electronic device or the server, a second machine-readable indicator encoded to contain information of the package, the position of the package and the identification of the container. In addition regarding claim 2 “receiving…an identification of the container” - (¶62,¶70 figure 5A) a tracking identifier -  as identification of the container, the item information/data for the container 107 and/or item 103 can be updated to reflect the latest or most-recent tracking events (e.g., tracking information/data)—e.g., associating the item 103 with the particular origin entity, destination entity, bundle/container, vehicle, employee, location, facility, and/or the like. ¶40-41 RFID, beacon; Note: the second machine-readable is update/ generate as to include information, new or old information.
	the walls of the container are different colors than that of the package are fig. 1C 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify LAKSHMINARAYANAN to include the above limitations as taught by Dotterweich, in order to provide a history of the item's movement, (see: Dotterweich, ¶70).
	This limitation does not have a functional relationship with the claimed steps, and therefore, are interpreted as nonfunctional descriptive material which has no patentable weigh. 
	Regarding claim 4, LAKSHMINARAYANAN does not disclose the walls of the container are a different colour than that of the package Dotterweich discloses on Fig 1C; 
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	
	This limitation does not have a functional relationship with the claimed steps, and therefore, are interpreted as nonfunctional descriptive material which has no patentable weigh.
	Regarding claims 5 and 16, LAKSHMINARAYANAN discloses:
	a predetermined tag is attached to the package, wherein the predetermined tag is recognizable by the first imaging device and the second imaging device ¶23 – stereo camera can obtain the identity of the package.
	Regarding claims 6 and 17, LAKSHMINARAYANAN discloses:
 	the identifying further comprises obtaining a first image before the package is loaded into the container, obtaining a second image after the package is loaded into the container, and comparing the first image and the second image ¶38 discloses images are acquire before and after load, and image are compared;
	Regarding claim(s) 7, 18, and 19 LAKSHMINARAYANAN discloses:
	wherein the first imaging device is installed on a side surface of the container and the second imaging devices is installed on a top surface of the container. Figure 3 discloses a camera a top surface. 
	however, Michael discloses the first imaging device is installed on a side surface of the container: Figure 24;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 2 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-9, 10-13, 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Dotterweich et al. (U.S. Patent Application Publication No. 20180122118). 
	Regarding claim 8, Dotterweich discloses a method of locating a package inside a container, the method comprising:
	reading, with an electronic device, a machine-readable indicator assigned to the container (FIG. 12A item 1205);
	retrieving, by electronic device, an identity of the container, information of packages loaded inside the container, and positions of the respective packages, by accessing a server with the machine-ridable indicator (FIG. 12A items 1235-1250, ¶87);
	providing on the electronic device a list of the packages loaded inside the container (Dotterweich et al. disclose a list of items associated with the power asset [0087]);
	receiving a user input selecting one of the packages displayed on the electronic device (Dotterweich et al. disclose FIG. 12A item 1255 accessing a selected item on the user computing device, ¶87);
	displaying, on an augmented reality interface, the position of the selected package overlaid on the image of the container (Dotterweich et al. disclose updating the augmented reality display in accordance with step 1265 of FIG. 12A and overlaying the item of interest [0084]).
	Regarding claim 9, Dotterweich et al. disclose the augmented reality interface is included in the electronic device and the electronic device further comprises an imaging device, such that the augmented reality interface displays the image obtained by the imaging device [0052] [0056] [0084].
	Regarding claims 10 and 20, Dotterweich et al. disclose receiving a further user input regarding whether the exterior or the interior of the container is to be imaged on the augmented reality interface (Dotterweich et al. disclose requesting images for items/packages that are in the powered asset (i.e. container) (i.e. requesting the interior) [0090] [0084]).
	Regarding claims 11, 12, and 13, these limitations recite conditional language which do not receive patentable weight in method claims in accordance with MPEP 2111.  See MPEP 2111 (“When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, ‘[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed’….”).  Examiner has nonetheless provided relevant art citations in the attached 892.  
Response to Arguments
	Applicant's arguments filed on 08/29/2022 have been fully considered.
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 103 has been fully considered but are moot in view of the new ground of rejection necessitated by amendments.
	In addition, regarding applicant arguments relates to claim 1 and the image devices, claim 1 invention does not require the image devices to be installed inside of the container, if the cameras are installed in the truck lift or container it would be capable of capture images of packages / container. Nonetheless, applicant amendments changed the interpretation since the claimed invention is performed by the electronic device or server now, which a new ground of rejection is made in view of the new interpretation.
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 101 has been fully considered but are not persuasive.
	Regarding argument of energy-efficient, specification pages 4-5 last paragraph, being a technical solution, have an unload or unload experience being performed in a short amount as pointed by applicant specification does not make the claimed invention being the solution of a technical problem. The court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Regarding applicant’s argument “generating a machine-readable indicator that is encoded to contain information that was obtained by having multiple imaging devices image another machine-readable indicator (see e.g., claim 1) is neither conventional, nor routine”. Examiner disagrees. Reading a tag and creating another tag is considered nothing wells than just send and receiving data. In addition, Examiner does not see anywhere on claim 1 where image devices capture data. In addition, using logical operations AND and OR does not make the claimed invention eligible. 
	Examiner disagrees that using an argument reality as a guided to locate package is a technical improvement, to the contrary it is considered nothing else than just display data using particular technological environment or field of use (i.e. augmented reality) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
	Therefore, the rejection under the 35 USC 101 is maintained. 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627     

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627